Citation Nr: 1227359	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  06-23 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) from July 9, 2004 until July 24, 2010, and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from November 1964 to September 1966 and from December 1966 to July 1971.  He also had additional service from July 1971 to March 1974, but it has been determined that he is ineligible for Department of Veterans Affairs (VA) benefits based on this service.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision of the Cleveland, Ohio, Regional Office (RO) of the VA, which granted service connection for PTSD rated 10 percent disabling from July 2004.  

In October 2008, a travel board hearing was held before the undersigned in Cleveland, Ohio.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in January 2008 so that records utilized by the Social Security Administration (SSA) and VA treatment records could be obtained.  

By rating decision dated in September 2009, the rating was increased to 30 percent disabling, effective the date of the grant of service connection in July 2004.  

The case was again remanded by the Board in June 2010 so that a VA medical examination could be obtained and the issue of a total rating by reason of individual unemployability due to service connected disabilities (TDIU) could be adjudicated.  By rating decision dated in October 2011, the RO increased the rating for the Veteran's PTSD to 70 percent disabling, effective July 24, 2010 and granted TDIU.  The Veteran has not disagreed with the effective date of TDIU.  As he continues to express dissatisfaction with the ratings for PTSD, and they are less than the maximum under the applicable criteria, the staged ratings remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The issue of service connection for residuals of a cerebrovascular accident (CVA) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While the AMC complied with the Board's June 2010 remand, the report of the Veteran's July 2010 VA psychiatric examination indicates, by way of his reported history, that he continued to be involved in both group and individual treatment through the VA system.  Specifically, he continued to meet with his individual therapist monthly, as well as meeting with a psychiatrist.  The most recent VA outpatient treatment reports of record, however, date from July 2009, one year earlier.  Based on the information included in the VA examination report, the Board finds that a disposition of the Veteran's claim would not be appropriate until updated treatment records are obtained.

The Board also notes that the Veteran's July 2010 VA examination is now more than two years old and finds that such examination report, along with a May 2011 addendum, contains incomplete information as to the extent of social impairment  as due to PTSD.  As there remains a question of whether a 100 percent evaluation is warranted, further clarification is needed by way of a more contemporaneous VA examination.

The Board regrets additional delay in this case.  However, there remain questions as to whether the criteria for evaluations higher than those currently assigned have been met, and both obtaining updated treatment records and affording the Veteran a more contemporaneous examination are essential to making that determination.  Accordingly, the case is REMANDED for the following action:

1.  Contact the Cleveland VA medical system and obtain all records of treatment of the Veteran in that system (e.g., Wade Park, Brecksville) dated since July 2009.  All records obtained pursuant to this request must be added to the claims file.

2.  Afford the Veteran a further VA examination, with a psychiatrist or psychologist who has reviewed the claims file.  

Based upon the claims file review, an interview with the Veteran, and the examination results, a multi-axial diagnosis and Global Assessment of Functioning (GAF) score must be assigned.  All current symptoms and impairments must be described.  In discussing the examination findings, the examiner must address not only occupational functioning but must also note whether PTSD results in total social impairment.  

All opinions must be supported by a complete rationale in a typewritten report.

3.  Then, the appeal must be readjudicated.  If the determination is less than fully favorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


